Citation Nr: 1215220	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent, and educational benefits in excess of 12 months, under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty in the United States Army from April 1988 to June 1988, from September 1991 to January 1992, and from January 2005 to March 2006, with prior and subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 decision at the Education Office of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran was entitled to 12 months and 0 (zero) days of full-time benefits, and 60 percent of benefits payable, under the Post-9/11 GI Bill program.  

In his appeal, received in June 2010, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by VA in August 2011, it was indicated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.

The Veteran's claims for an initial compensable evaluation for service-connected allergic rhinitis/sinusitis, bilateral hearing loss, and skin condition, and for an initial evaluation in excess of 10 percent for service-connected traumatic arthritis, lumbar spine, and the Veteran's dependent's claim of entitlement to a transfer of basic educational benefits under Chapter 33, United States Code, are the subjects of two separate Board decisions. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a benefits payment rate in excess of 60 percent, and in excess of 12 months, for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.  He argues that he had 19 years of service in the Army National Guard that was not properly considered.  He further argues that he has never been provided with a breakdown of his previously used educational benefits, determined to amount to 36 months that were used to arrive at the determination that he has 12 months of educational benefits remaining.  He further argues that he had about 51/2 months of service under Title 10, between 1991 and 1995, that was not considered.  See Veteran's appeal (VA Form 9), received in April 2010.  

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21 .9770 (2011).  

Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 34, 35 and 36 and the former Chapter 33 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020(a)(4).    

The RO's October 2009 decision granted the Veteran educational assistance under Chapter 33 at a 60 percent rate, and determined that he had 12 months of full-time educational benefits remaining.  The April 2010 statement of the case further states that the Veteran had used a total of 36 months of entitlement under the Montgomery GI Bill- Selected Reserve (MGIB-SR) "from October 27, 1987 to April 25, 1991, the date his entitlement of 36 months exhausted."  

However, neither the RO's October 2009 decision, nor the April 2010 statement of the case, gives a more detailed account as to how the 12-month figure was determined.  In this regard, the statement of the case references the "claimant's MGIB-SR education award screens," however, the associated printouts do not include more than summary information.  Without a more detailed accounting of how the 12-month figure was reached, the appellant has not had notice and a fair opportunity to comment on his case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, on remand, the RO must prepare a clear accounting of how the Veteran used his educational benefits to arrive at the 12-month figure cited in the October 2009 decision, and the April 2010 statement of the case.  After such accounting is prepared, the RO is to issue a supplemental statement of the case which adequately explains how it reached its determination that the appellant has used 36 months of educational benefits, and to provide proper and clear citation to applicable laws and regulations.  If a more detailed accounting is not possible, the RO should provide a full explanation of the reasons for this.  The RO should also address the Veteran's argument that he had about 51/2 months of service under Title 10, between 1991 and 1995, that was not considered.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an accounting regarding the appellant's use of educational benefits that reflects the dates of each period of school enrollment (and the amount of entitlement used during each period of enrollment) and that ends with the date on which the RO has determined that the appellant has 12 months of entitlement remaining.  Provide a copy of the accounting to the appellant, and place a copy in the education folder.  If a more detailed accounting is not possible, the RO should provide a full explanation of the reasons for this.  

2.  If the determination regarding entitlement to a benefits payment rate in excess of 60 percent, and educational benefits in excess of 12 months, under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code, remains adverse to the Veteran, prepare a supplemental statement of the case, containing an explanation of the determination, to include a full explanation of how the entitlement and its usage was calculated, and discussion of the Veteran's assertion that he had about 51/2 months of service under Title 10, between 1991 and 1995, that was not considered.  Include a full explanation of the applicable laws and regulations and a correct citation to them.  See 38 U.S.C.A. § 3695(a) (West 2002); 38 C.F.R. § 21.4020 (2011).  Provide the SSOC to the appellant, and accord an adequate period for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


